                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

    CLEM D. DALRYMPLE                                      CIVIL ACTION

    VERSUS                                                   NO. 18-14237

    UNITED STATES POSTAL SERVICE,                        SECTION “R” (2)
    ET AL.



                          ORDER AND REASONS


       The Court has received from defendant Amazon.com, Inc., a motion to

dismiss the claims against Amazon contained in plaintiff Clem Dalrymple’s

Second Supplemental and Amended Complaint. 1 Following plaintiff’s filing

of his Third Supplemental and Amended Complaint, the Court also received

Amazon’s second motion to dismiss, which incorporates the prior motion. 2

Because plaintiff’s complaint is prescribed on its face, the Court dismisses

plaintiff’s claims against Amazon.




1      R. Doc. 36.
2      R. Doc. 106.
I.     BACKGROUND

       This case arises from a motor vehicle accident.3 On January 15, 2017,

plaintiff was driving a motorcycle on Highway 22 in Louisiana.4 A United

States Postal Service truck, driven by Jonathan Jones,5 then allegedly “pulled

out of a private driveway onto Highway 22 . . . or alternatively, made a U-

Turn from the shoulder of the roadway on Highway 22, . . . all without

yielding to Clem Dalrymple.”6 Plaintiff allegedly struck the left side of the

truck, “was ejected from his motorcycle and actually flew through the truck’s

window.” 7 The collision caused plaintiff to suffer severe injuries. 8

       On June 21, 2018, plaintiff submitted a tort claim to the USPS,

pursuant to its administrative procedures.9 More than six months passed

without the claim being resolved. 10      On December 27, 2018, therefore,

plaintiff filed this suit. 11




3      See R. Doc. 1 at 2 ¶¶ III-VI.
4      See R. Doc. 10 at 2 ¶ III.
5      See id. at 2 ¶¶ IV.
6      See id. at 2 ¶ V.
7      See id. at 2 ¶ VI.
8      See id. at 4-5 ¶ XI.
9      See R. Doc. 10 at 7 ¶ XVI.
10     See id. at 7 ¶ XVII.
11     See R. Doc. 1; R. Doc. 10 at 7 ¶ XVII.
                                        2
      On February 1, 2019, plaintiff filed his First Supplemental and

Amended Complaint. 12 In his original complaint, plaintiff had sued the

driver of the truck, Jonathan Jones, and his employer, the USPS.13 Plaintiff

amended his complaint to name the United States of America—rather than

Jonathan Jones or the USPS—as defendant. 14 On June 12, 2019, the USPS

and Jones were dismissed as defendants. 15

      On August 14, 2019, Plaintiff then filed his Second Supplemental and

Amended Complaint. 16 This time, plaintiff amended his complaint in order

to add Amazon as a defendant, 17 claiming that the driver of the USPS truck

was “delivering packages for Amazon[].”18 Amazon then filed a motion to

dismiss for failure to state a claim, 19 and the Court denied plaintiff’s motion

to postpone consideration of the motion to dismiss.20

      On November 26, 2019—following Amazon’s motion to dismiss—

plaintiff moved to amended his complaint a third time.21 In this most recent




12    R. Doc. 10.
13    See R. Doc. 1 at 1-2 ¶ II; id. at 7.
14    See R. Doc. 10 at 2 ¶ II; id. at 7.
15    R. Doc. 17.
16    R. Doc. 30.
17    See id. at 1 ¶ II, 2 ¶ VI.
18    Id. at 2 ¶ III.
19    R. Doc. 36.
20    R. Doc. 80.
21    R. Doc. 84.
                                          3
complaint, plaintiff alleged that the USPS’s employee was “on a mission for

or acting as an agent for Amazon[] delivering packages . . . pursuant to the

‘Shipping Services Contract,’ which was in existence between Amazon[] and

The United States Postal Service.”22 Based largely on this alleged contract,

plaintiff also added additional claims against Amazon,23 including that

Amazon acted negligently, 24 that Amazon controlled Jones as a servant, 25

and that Amazon endowed Jones with authority.26

     The Magistrate Judge granted leave to file the complaint, 27 but Amazon

objected to the Magistrate Judge’s order. 28    The Court sustained these

objections, and the Court struck the Third Supplemental and Amended

Complaint from the record. 29

     Amazon now renews its motion to dismiss plaintiff’s claims. 30




22   R. Doc. 84-3 at 2 ¶ III.
23   See id. at 2-5 ¶¶ VI-XVIII.
24   See id. at 2-3 ¶ VI.
25   See id. at 3 ¶ VII, 4 ¶ XIV.
26   See id. at 4 ¶ XV, 5 ¶ XVI.
27   R. Doc. 99.
28   R. Doc. 105.
29   See R. Doc. 140 at 20.
30   R. Doc. 106.
                                     4
II.   LEGAL STANDARD

      To overcome a Rule 12(b)(6) motion, a party must plead “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”

Id. A court must “accept all factual allegations in the complaint as true” and

“must also draw all reasonable inferences in the plaintiff’s favor.” Lormand

v. US Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).

      A legally sufficient complaint must establish more than a “sheer

possibility” that the party’s claim is true. See Iqbal, 556 U.S. at 678. It need

not contain “‘detailed factual allegations,’” but it must go beyond “‘labels and

conclusions’ or ‘a formulaic recitation of the elements of a cause of action.’”

See id. (quoting Twombly, 550 U.S. at 555). In other words, “[t]he complaint

(1) on its face (2) must contain enough factual matter (taken as true) (3) to

raise a reasonable hope or expectation (4) that discovery will reveal relevant

evidence of each element of a claim.” Lormand, 565 F.3d at 257 (citations

omitted). The claim must be dismissed if there are insufficient factual

allegations “to raise a right to relief above the speculative level,” Twombly,


                                        5
550 U.S. at 555, or if it is apparent from the face of the complaint that there

is an insuperable bar to relief, see Jones v. Bock, 549 U.S. 199, 215 (2007).

      “In considering a motion to dismiss for failure to state a claim, a district

court must limit itself to the contents of the pleadings, including attachments

thereto.” Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th

Cir. 2000). “The court may also consider documents attached to either a

motion to dismiss or an opposition to that motion when the documents are

referred to in the pleadings and are central to a plaintiff's claims.” Brand

Coupon Network, L.L.C. v. Catalina Mktg. Corp., 748 F.3d 631, 635 (5th Cir.

2014). Otherwise, if “matters outside the pleadings are presented to and not

excluded by the court, the motion must be treated as one for summary

judgment under Rule 56.” Fed. R. Civ. P. 12(d).



III. DISCUSSION

      Because the Court has struck the Third Supplemental and Amended

Complaint, 31 the Court looks to the Second Supplemental and Amended

Complaint as the operative complaint. 32 The Court considers here Amazon’s




31    See R. Doc. 140 at 20.
32    R. Doc. 30. The Second Supplemental and Amended Complaint
“supplement[s] and amend[s] [the] original Complaints,” see R. Doc. 30 at
1, but does not repeat the general factual allegations. The Court therefore
                                     6
motion to dismiss that complaint. 33 In that motion, Amazon argues under

Rule 12(b)(6) that plaintiff’s claim against it should be dismissed because

they are prescribed, and because Amazon cannot be vicariously liable for

Jones’s actions. 34

      The Court finds that plaintiff fails to state a claim against Amazon,

because his claims are prescribed.35 “A statute of limitations may support

dismissal under Rule 12(b)(6) where it is evident from the plaintiff's

pleadings that the action is barred and the pleadings fail to raise some basis

for tolling or the like.” Jones v. Alcoa, Inc., 339 F.3d 359, 366 (5th Cir.

2003); see also 5B Charles Alan Wright & Arthur R. Miller, Federal Practice

and Procedure § 1357 (3d ed. Dec. 13, 2019, update) (“[T]he inclusion of

dates in the complaint indicating that the action is untimely renders it

subject to dismissal for failure to state a claim.”).

      Plaintiff alleges that Amazon “is liable for the negligent actions of

Jonathan Jones.” 36 Plaintiff’s claims against Amazon, therefore, sound in



looks to the First Supplemental and Amended Complaint, R. Doc. 10, for
these alleged facts.
33    R. Doc. 36.
34    See id. at 1.
35    The Court notes that it previously reached a similar conclusion when it
found plaintiff’s Third Supplemental and Amended Complaint to be futile on
the basis of prescription, and thus struck that complaint from the record. See
R. Doc. 140 at 8, 20.
36    R. Doc. 30 at 2 ¶ V.
                                        7
tort.   Under Louisiana law, 37 torts are subject to a one-year statute of

limitations starting from the date of injury. See La. Civ. Code. art. 3492.

Thus, a plaintiff has a year from the date of the accident to file suit. See La.

Civ. Code art. 3462 (“Prescription is interrupted . . . when the obligee

commences action against the obligor, in a court of competent jurisdiction

and venue.”).

        The complaint states that the accident occurred on January 15, 2017. 38

Plaintiff filed an administrative action against the USPS on June 21, 2018. 39

The USPS responded that it had six months from the date of filing to

adjudicate the matter,40 but plaintiff did not receive a response in that

timeframe.41 Plaintiff therefore filed suit with this Court on December 27,

2018.42 Plaintiff did not amend his complaint to include allegations against




37    Plaintiff brought his original complaint under the Federal Tort Claims
Act. See R. Doc. 1 at 1 ¶ I. Plaintiff’s subsequent complaints do not state the
jurisdictional basis for his complaints against Amazon. Under either
diversity or supplement jurisdiction, though, see 28 U.S.C. §§ 1332, 1367, the
Court would apply Louisiana law, see Erie R.R. Co. v. Tompkins, 304 U.S.
64, 78 (1938).
38    See R. Doc. 10 at 2 ¶ V.
39    See id. at 7 ¶ XVI.
40    See id.
41    See id. at 7 ¶ XVII.
42    R. Doc. 1.
                                         8
Amazon until his Second Supplemental and Amended Complaint, which

plaintiff moved to file on August 7, 2019. 43

      These dates show that the complaint is prescribed on its face. Plaintiff

had until January 2018—a year after his accident—to file suit. But he did not

do so until December 2018—approximately two years after his accident. And

Amazon was not added until August 2019—over two and a half years after

the accident. Cf. In re Whitaker Const. Co., Inc., 439 F.3d 212, 218 (5th Cir.

2006) (“[T]he essence of interruption of prescription by suit has been notice

to the defendant of the legal proceedings based on the claim involved.”

(quoting Nini v. Sanford Bros., Inc., 276 So. 2d 262, 264-65 (La. 1973))).

      Moreover, the face of the complaint does not provide a basis for finding

prescription tolled.    Plaintiff argues that “[p]rescription was certainly

interrupted, when the Administrative Claim was submitted on June 21,

2018.”44 The complaint does indicate that plaintiff filed an administrative

claim, 45 and that plaintiff waited for over six months for the USPS to

adjudicate the matter.46 But plaintiff cites no authority for the proposition

that filing this administrative claim interrupted prescription.


43    R. Doc. 27. The complaint was then filed on August 14, 2019. R. Doc.
30.
44    R. Doc. 44 at 4.
45    See R. Doc. 10 at 7 ¶ XVI.
46    See id. at 7 ¶ XVII.
                                       9
      Indeed, Fifth Circuit precedent forecloses this proposition. In Drury

v. U.S. Army Corps of Engineers, 359 F.3d 366 (5th Cir. 2004) (per curiam),

the Fifth Circuit considered whether a “mandatory FTCA administrative

claim . . . interrupted prescription regarding . . . third party tort claims”—the

exact circumstances here. See id. at 368. The court reasoned that “federally

required administrative claims” do not constitute “actions . . . commenced

‘in a court of competent jurisdiction and venue,’” which would interrupt

prescription under Louisiana law. See id. (quoting La. Civ. Code art. 3462).

Consequently, the court held that the “FTCA claim did not toll prescription

of [the] third party state tort claim.” Id. at 369 (emphasis added).

      Furthermore, independent of the rule in Drury, the filing of the

administrative claim could not have interrupted prescription, because the

prescriptive period already had run. Plaintiff states that “the Administrative

Claim was submitted on June 21, 2018, well within one year from the date of

the accident.”47 But plaintiff pleads that the accident occurred on January

15, 2017.48 Consequently, plaintiff initiated the administrative action nearly

a year and a half after the accident—well outside Amazon’s prescriptive




47    R. Doc. 44 at 4.
48    See R. Doc. 10 at 2 ¶¶ III, V.
                                       10
period. 49     And “[o]nce prescription occurs it cannot be interrupted.”

Noggarath v. Fisher, 557 So. 2d 1036, 1037 (La. App. 4 Cir. 1990).

      Because the Court finds the complaint prescribed on its face, the Court

does not address Amazon’s additional arguments regarding failure to state a

claim based on vicarious liability.50



IV.   CONCLUSION

      For the foregoing reasons, the Court GRANTS Amazon’s first motion

to dismiss and DISMISSES WITH PREJUDICE plaintiff’s claims against

Amazon. The Court DENIES AS MOOT Amazon’s second motion to dismiss.




             New Orleans, Louisiana, this _____
                                           12th day of March, 2020.


                        _____________________
                             SARAH S. VANCE
                      UNITED STATES DISTRICT JUDGE


49     By contrast, the statute of limitations for plaintiff to file his
administrative claim against the government under the FTCA was two years.
See 28 U.S.C. § 2401 (“A tort claim against the United States shall be forever
barred unless it is presented in writing to the appropriate Federal agency
within two years after such claim accrues or unless action is begun within six
months after the date of mailing, by certified or registered mail, of notice of
final denial of the claim by the agency to which it was presented.”).
50     See R. Doc. 36 at 7-9.
                                      11
